Exhibit 10.1

Spectrum Pharmaceuticals, Inc.

2018 Long-Term Incentive Plan

 

Section 1. PURPOSE

The purposes of this Spectrum Pharmaceuticals, Inc. 2018 Long-Term Incentive
Plan (the “Plan”) are to encourage selected Eligible Persons of the Company and
its Affiliates to acquire a proprietary interest in the growth and performance
of the Company, to generate an increased incentive to contribute to the
Company’s future success and prosperity, thus enhancing the value of the Company
for the benefit of its shareholders, and to enhance the ability of the Company
and its Affiliates to attract and retain exceptionally qualified individuals on
whom, in large measure, the sustained progress, growth and profitability of the
Company depend.

 

SECTION 2. DEFINITIONS

As used in the Plan, the following terms have the meanings set forth below:

 

  (a) “Affiliate” shall mean (i) any entity that, directly or through one or
more intermediaries, is controlled by the Company and (ii) any entity in which
the Company has a significant equity interest, as determined by the Committee.

 

  (b) “Applicable Law” shall mean the legal requirements that apply to the Plan
and Awards granted hereunder in any given circumstance as shall be in place from
time to time under any statute, law, ordinance, regulation, rule, code,
executive order, injunction, judgment, decree or order of any governmental
authority, whether of the United States, any other country, and any provincial,
state, or local subdivision, that relate to the administration of equity plans
or equity awards, as well as any applicable stock exchange or automated
quotation system rules or regulations.

 

  (c) “Award” shall mean any Option, Stock Appreciation Right, Restricted Stock,
Restricted Stock Unit, Performance Award, Dividend Equivalent, Other Stock-Based
Award or cash Award granted under the Plan.

 

  (d) “Award Agreement” shall mean any written agreement, contract, or other
instrument or document, including an electronic communication, as may from time
to time be designated by the Company as evidencing any Award granted under the
Plan.

 

  (e) “Board” shall mean the Board of Directors of the Company.

 

  (f)

“Cause” shall have the same meaning as set forth in any unexpired employment
agreement or independent contractor agreement between the Company and the
Participant for purposes of providing severance on a termination without “Cause”
or, in the absence of such agreement, as set forth in the Participant’s Award
Agreement. If no alternative definition for “Cause” exists in such agreements,
“Cause” means that any of the following situations gave rise to a Participant’s
termination from Continuous Service: (i) the Participant committed, was
convicted, or pled no contest or any similar plea to a misdemeanor involving
material acts of dishonesty or breach of fiduciary duty or any felony (other
than non-violent felonies that do not involve dishonesty or breach of fiduciary
duty for which the Participant is not required to serve any jail time or be

 

1



--------------------------------------------------------------------------------

  confined to house arrest); (ii) the Participant willfully or grossly
negligently failed to substantially perform his or her duties and
responsibilities to the Company or deliberately violated a material Company
policy; (iii) the Participant committed any act or acts of fraud, embezzlement,
dishonesty, or other willful misconduct which results or could reasonably be
expected to result in injury to the Company; (iv) without authorization, the
Participant used or disclosed any proprietary information or trade secrets of
the Company or any other party to whom the Participant owes an obligation of
nondisclosure as a result of his or her relationship with the Company or any
other service recipient; or (v) Participant breached any of his or her material
obligations under any written agreement with the Company. The foregoing
definition does not in any way limit the Company’s ability to terminate a
Participant’s employment or other service relationship at any time, in the
Company’s sole discretion. Furthermore, a Participant’s Continuous Service shall
be deemed to have terminated for Cause within the meaning hereof if, at any time
(whether before, on, or after termination of the Participant’s Continuous
Service), facts or circumstances are discovered that would have justified a
termination for Cause in the Company’s sole discretion.

 

  (g) “Change in Control” shall mean:

 

  (i) The acquisition, directly or indirectly, in one transaction or a series of
related transactions, by any person or group (within the meaning of
Section 13(d)(3) of the Securities Exchange Act of 1934, as amended) of the
beneficial ownership of securities of the Company possessing more than fifty
percent (50%) of the total combined voting power of all outstanding securities
of the Company;

 

  (ii) A merger or consolidation in which the Company is not the surviving
entity, except for a transaction in which the holders of the outstanding voting
securities of the Company immediately prior to such merger or consolidation hold
as a result of holding Company securities prior to such transaction, in the
aggregate, securities possessing more than fifty percent (50%) of the total
combined voting power of all outstanding voting securities of the surviving
entity (or the parent of the surviving entity) immediately after such merger or
consolidation;

 

  (iii) A reverse merger in which the Company is the surviving entity but in
which the holders of the outstanding voting securities of the Company
immediately prior to such merger hold, in the aggregate, securities possessing
less than fifty percent (50%) of the total combined voting power of all
outstanding voting securities of the Company or of the acquiring entity
immediately after such merger; or

 

  (iv) The sale, transfer or other disposition (in one transaction or a series
of related transactions) of all or substantially all of the assets of the
Company, except for a transaction in which the holders of the outstanding voting
securities of the Company immediately prior to such transaction(s) receive as a
distribution with respect to securities of the Company, in the aggregate,
securities possessing more than fifty percent (50%) of the total combined voting
power of all outstanding voting securities of the acquiring entity immediately
after such transaction(s).

 

  (h) “Code” shall mean the Internal Revenue Code of 1986, as amended from time
to time and the rules and regulations issued thereunder.

 

  (i) “Committee” shall mean a committee of the Board, acting in accordance with
the provisions of Section 3, designated by the Board to administer the Plan and
composed of not less than two non-Employee Directors. The initial Committee
shall be the Compensation Committee of the Board.

 

2



--------------------------------------------------------------------------------

  (j) “Company” shall mean Spectrum Pharmaceuticals, Inc. and, to the extent
determined appropriate by the Company in its sole discretion, any Affiliate or
successor thereto.

 

  (k) “Consultant” shall mean any person (other than an Employee or Director),
including an advisor, who is engaged by the Company or any Affiliate to render
services and is compensated for such services.

 

  (l) “Continuous Service” means a Participant’s period of service in the
absence of any interruption or termination (as defined in such individual’s
employment or consulting agreement with the Company, if any, as the case may
be), as an Employee, Director, or Consultant. The following sentences apply
notwithstanding anything to the contrary in any Participant’s employment or
consulting agreement with the Company, if any, as the case may be. Continuous
Service shall not be considered interrupted in the case of: (i) sick leave;
(ii) military leave; (iii) any other leave of absence approved by the Committee,
provided that such leave is for a period of not more than 90 days, unless
reemployment on the expiration of such leave is guaranteed by contract or
statute, or unless provided otherwise pursuant to Company policy adopted from
time to time; (iv) changes in status from Director to advisory director or
emeritus status; or (iv) transfers between locations of the Company or between
the Company and its Affiliates. Changes in status between service as an
Employee, Director, and a Consultant will not constitute an interruption of
Continuous Service if the individual continues to perform bona fide services for
the Company. The Committee shall have the discretion to determine whether and to
what extent the vesting of any Awards shall be tolled during any paid or unpaid
leave of absence; provided, however, that in the absence of such determination,
vesting for all Awards shall be tolled during any such unpaid leave (but not for
a leave paid at full normal compensation by the Company).

 

  (m) “Director” shall mean a member of the Board, or a member of the board of
directors of an Affiliate.

 

  (n) “Disability” shall have the same meaning as set forth in any unexpired
employment agreement or independent contractor agreement between the Company and
the Participant or, in the absence of any such agreement, as set forth in the
Participant’s Award Agreement. If no alternative definition for “Disability”
exists in such contracts between the Participant and the Company, “Disability”
means (i) for an Incentive Stock Option, that the Participant is disabled within
the meaning of Section 22(e)(3) of the Code, and (ii) for other Awards, a
physical or mental condition under which the Participant is receiving benefits
under the Company’s long-term disability plan applicable to such Participant,
and in the absence of such a plan, a Participant is unable to engage in any
substantial gainful activity by reason of any medically determinable physical or
mental impairment which can be expected to result in death or can be expected to
last for a continuous period of not less than 12 months.

 

  (o) “Dividend Equivalent” shall mean any right granted under Section 6(e) of
the Plan.

 

  (p) “Eligible Person” shall mean (i) an Employee, Consultant, or Director, or
(ii) a non-Employee, non-Consultant, or non-Director to whom an offer of a
service relationship as an Employee, Consultant, or Director has been or is
being extended.

 

  (q) “Employee” shall mean any person whom the Company or any Affiliate
classifies as an employee (including an officer) for employment tax purposes or,
if in a jurisdiction that does not have employment taxes, any person whom the
Company or any Affiliate classifies as an employee (including an officer), in
either case whether or not that classification is correct. The payment by the
Company of director’s fees to a Director shall not be sufficient to constitute
“employment” of such Director by the Company.

 

3



--------------------------------------------------------------------------------

  (r) “Fair Market Value” shall mean, with respect to any Shares or other
securities, the closing price of a Share or other security on the date as of
which the determination is being made or as otherwise determined in a manner
specified by the Committee.

 

  (s) “Grant Date” shall mean the later of (i) the date designated as the “Grant
Date” within an Award Agreement and (ii) the date on which the Committee
determines the key terms of an Award, provided that as soon as reasonably
practicable thereafter the Company both notifies the Eligible Person of the
Award and issues an Award Agreement to the Eligible Person.

 

  (t) “Incentive Stock Option” shall mean an option granted under Section 6(a)
of the Plan that is intended to meet the requirements of Section 422 of the
Code, or any successor provision thereto.

 

  (u) “Non-Qualified Stock Option” shall mean an option granted under
Section 6(a) of the Plan that is not intended to be an Incentive Stock Option.

 

  (v) “Option” shall mean an Incentive Stock Option or a Non-Qualified Stock
Option.

 

  (w) “Other Stock-Based Award” shall mean any right granted under Section 6(f)
of the Plan.

 

  (x) “Participant” shall mean an Eligible Person designated to be granted an
Award under the Plan.

 

  (y) “Performance Award” shall mean any right granted under Section 6(d) of the
Plan.

 

  (z) “Performance Criteria” shall mean any quantitative and/or qualitative
measures, as determined by the Committee, which may be used to measure the level
of performance of the Company or any individual Participant during a Performance
Period, including any Qualifying Performance Criteria.

 

  (aa) “Performance Period” shall mean any period as determined by the Committee
in its sole discretion.

 

  (bb) “Person” shall mean any individual, corporation, partnership,
association, joint-stock company, trust, unincorporated organization, or
government or political subdivision thereof.

 

  (cc) “Qualifying Performance Criteria” shall mean one or more of the following
performance criteria, either individually, alternatively or in any combination,
applied to either the Company as a whole or to a business unit or related
company, and measured either annually, cumulatively over a period of years or
over such other period as may be determined by the Committee, on an absolute
basis or relative to a pre-established target, to a previous year’s results or
to a designated comparison group, in each case as specified by the Committee in
the Award: sales; operating income; pre-tax income; earnings before interest,
taxes, depreciation and amortization; earnings per share of Shares on a
fully-diluted basis; consolidated net income of the Company divided by the
average consolidated common stockholders’ equity; cash and cash equivalents
derived from either (i) net cash flow from operations, or (ii) net cash flow
from operations, financings and investing activities; adjusted operating cash
flow return on income; cost containment or reduction; the percentage change in
the market price of the Shares over a stated period; return on assets; return on
stockholders’ equity; return on capital; stockholder returns; gross or net
margins; price per share of common stock; market share; new Company product
introductions; obtaining regulatory approvals for new or existing products;
individual business objectives; Company business objectives; product
acquisitions; product development or clinical trial milestones; the successful
progression or completion of clinical trials; or any other criteria or criterion
selected by the Committee.

 

4



--------------------------------------------------------------------------------

  (dd) “Restricted Stock” shall mean any award of Shares granted under
Section 6(c) of the Plan.

 

  (ee) “Restricted Stock Award” shall mean either the issuance of Restricted
Stock or the grant of Restricted Stock Units under the Plan.

 

  (ff) “Restricted Stock Unit” shall mean any restricted stock unit granted
under Section 6(c) of the Plan that is denominated in Shares.

 

  (gg) “Retirement” shall mean that a Participant retires from the Company after
attaining age 60 and 8 years of service with the Company and its Affiliates and
satisfies any additional criteria as may be determined by the Committee.

 

  (hh) “Shares” shall mean the common shares of the Company, and such other
securities as may become the subject of Awards, or become subject to Awards,
pursuant to an adjustment made under Section 4(b) of the Plan.

 

  (ii) “Stock Appreciation Right” shall mean any right granted under
Section 6(b) of the Plan.

 

  (jj) “10% Shareholder” means a Person who, as of a relevant date, owns or is
deemed to own (by reason of the attribution rules applicable under
Section 424(d) of the Code) stock possessing more than 10% of the total combined
voting power of all classes of stock of the Company.

 

  (kk) “2009 Plan” shall mean the Company’s 2009 Incentive Award Plan, as
amended.

 

SECTION 3. ADMINISTRATION

Except as otherwise provided herein, the Plan shall be administered by the
Committee, which shall have the power to interpret the Plan and to adopt such
rules and guidelines for implementing the terms of the Plan as it may deem
appropriate, provided however, that the Board may act in lieu of the Committee
on any matter. The Committee shall have the ability to modify the Plan
provisions, to the extent necessary, or delegate such authority, to accommodate
any changes in Applicable Law.

 

  (a) Subject to the terms of the Plan and Applicable Law, the Committee shall
have full power and authority to: designate Participants; determine the type or
types of Awards to be granted to each Participant under the Plan; determine the
number of Shares to be covered by (or with respect to which payments, rights, or
other matters are to be calculated in connection with) Awards; determine the
terms and conditions of any Award; determine whether, to what extent, and under
what circumstances Awards may be settled or exercised in cash, Shares, other
securities, or other Awards, or terminated, forfeited, canceled or suspended,
and the method or methods by which Awards may be settled, exercised, terminated,
forfeited, canceled or suspended; determine whether, to what extent, and under
what circumstances cash, Shares, other securities, other Awards, and other
amounts payable with respect to an Award under the Plan shall be deferred either
automatically or at the election of the holder thereof or of the Committee;
interpret and administer the Plan and any instrument or agreement relating to,
or Award made under, the Plan; establish, amend, suspend, or waive such rules
and guidelines; appoint such agents as it shall deem appropriate for the proper
administration of the Plan; make any other determination and take any other
action that the Committee deems necessary or desirable for the administration of
the Plan; and correct any defect, supply any omission, or reconcile any
inconsistency in the Plan or any Award in the manner and to the extent it deems
desirable.

 

  (b)

Actions of the Committee may be taken by: the Chair of the Committee; a
subcommittee, designated by the Committee; the Committee but with one or more
members abstaining or recusing himself or herself from acting

 

5



--------------------------------------------------------------------------------

  on the matter, so long as two (2) or more members remain to act on the matter.
Such action, authorized by such a subcommittee or by the Committee on the
abstention or recusal of such members, shall be the action of the Committee for
purposes of the Plan; or one or more officers or managers of the Company or any
Affiliate, or a committee of such officers or managers whose authority is
subject to such terms and limitations set forth by the Committee, and only with
respect to Eligible Persons who are not officers or directors of the Company for
purposes of Section 16 of the Securities Exchange Act of 1934, as amended. This
delegation shall include modifications necessary to accommodate changes in the
laws or regulations of jurisdictions outside the U.S.

 

  (c) Without limiting the foregoing, the Committee shall have the discretion to
interpret or construe ambiguous, unclear, or implied (but omitted) terms as it
deems to be appropriate in its sole discretion and to make any findings of fact
needed in the administration of this Plan or Award Agreements. The Committee’s
prior exercise of its discretionary authority shall not obligate it to exercise
its authority in a like fashion thereafter. The Committee’s interpretation and
construction of any provision of this Plan, or of any Award or Award Agreement,
and all determinations the Committee or the Company makes pursuant to this Plan
shall be final, binding, and conclusive (subject only to the Committee’s or the
Company’s inherent authority to change their determinations). The validity of
any such interpretation, construction, decision or finding of fact shall not be
given de novo review if challenged in court, by arbitration, or in any other
forum, and shall be upheld unless clearly affected by fraud.

 

  (d) Any determination made by the Committee or the Company with respect to any
provisions of this Plan may be made on an Award-by-Award basis. The Committee
and the Company have no obligation to be uniform, consistent, or
nondiscriminatory between classes of similarly-situated Eligible Persons,
Participants, Awards or Award Agreements, except as required by Applicable Law.

 

  (e) CLAIMS LIMITATION PERIOD. Any Participant who believes he or she is being
denied any benefit or right under this Plan or under any Award or Award
Agreement may file a written claim with the Committee. Any claim must be
delivered to the Committee within six (6) months of the specific event giving
rise to the claim. Untimely claims will not be processed and shall be deemed
denied. The Committee, or its designee, generally will notify the Participant of
its decision in writing as soon as administratively practicable. Claims shall be
deemed denied if the Committee does not respond in writing within 180 days of
the date the written claim is delivered to the Committee. The Committee’s
decision is final and conclusive and binding on all Persons. No lawsuit or
arbitration relating to this Plan may be filed or commenced before a written
claim is filed with the Committee and is denied or deemed denied, and any
lawsuit must be filed within one year of such denial or deemed denial or be
forever barred.

 

  (f) NO LIABILITY; INDEMNIFICATION. Neither the Board nor any Committee member,
nor any Person acting at the direction of the Board or the Committee, shall be
liable for any act, omission, interpretation, construction, or determination
made in good faith with respect to this Plan, any Award, or any Award Agreement.
The Company shall pay or reimburse any Director, Employee, or Consultant who in
good faith takes action on behalf of this Plan, for all expenses incurred with
respect to this Plan, and to the full extent allowable under Applicable Law
shall indemnify each and every one of them for any claims, liabilities, and
costs (including reasonable attorney’s fees) arising out of their good faith
performance of duties on behalf of this Plan. The Company may, but shall not be
required to, obtain liability insurance for this purpose.

 

  (g) EXPENSES. The Company shall bear the expenses of administering this Plan.

 

6



--------------------------------------------------------------------------------

SECTION 4. SHARES AVAILABLE FOR AWARDS AND NON-EMPLOYEE DIRECTOR COMPENSATION
LIMITS

 

  (a) SHARES AVAILABLE. Subject to adjustment as provided in this Section 4:

 

  (i) The total number of Shares that may be issued under the Plan pursuant to
Awards may not exceed 9.5 million, all of which will be rolled over from the
2009 Plan, plus any Shares that become eligible for issuance under this Plan
because of forfeited Awards under the 2009 Plan, as described below. This is the
“Share Reserve.” Notwithstanding the foregoing, no more than 9.5 million Shares
shall be available for delivery pursuant to the exercise of Incentive Stock
Options.

Except as otherwise provided herein, any Award made under the 2009 Plan shall
continue to be subject to the terms and conditions of the 2009 Plan and the
applicable Award Agreement. Under this Plan, (i) every Share issued to a
Participant pursuant to the exercise of an Option or Stock Appreciation Right
shall reduce the Share Reserve by one Share and (ii) every Share issued to a
Participant pursuant to an Award other than an Option or Stock Appreciation
Right shall reduce the Share Reserve by 1.5 Shares. If any Shares issued to a
Participant under the Plan are subject to an Award that is terminated, forfeited
or canceled (e.g., unvested Restricted Stock Awards), the Share Reserve shall be
increased by 1.5 Shares. If any awards granted under the 2009 Plan (“Prior
Awards”) are terminated, forfeited, canceled or expire unexercised, in whole or
in part, new Awards may be issued under this Plan, rather than the 2009 Plan,
with respect to the Shares covered by such Prior Awards. In the event that
withholding tax liabilities arising from an Award under this Plan or the 2009
Plan other than an Option or Stock Appreciation Right are satisfied by the
withholding of Shares by the Company, then the Shares so withheld shall be
available for Awards under the Plan and the Share Reserve shall be increased by
the same number of Shares as the Share Reserve was decreased on account of such
Shares, if any.

 

  (ii) ACCOUNTING FOR AWARDS. For purposes of this Section 4, unless the
Committee determines otherwise:

 

  (A) if an Award (other than a Dividend Equivalent) is denominated in Shares,
the number of Shares covered by such Award, or to which such Award relates,
shall be counted on the date of grant of such Award against the aggregate number
of Shares available for granting Awards under the Plan;

 

  (B) Dividend Equivalents denominated in Shares and Awards not denominated, but
potentially payable, in Shares shall be counted against the aggregate number of
Shares available for granting Awards under the Plan in such amount and at such
time as the Dividend Equivalents and such Awards are settled in Shares,
provided, however, that Awards that operate in tandem with (whether granted
simultaneously with or at a different time from), or that are substituted for,
other Awards or awards granted under the 2009 Plan may only be counted once
against the aggregate number of Shares available, and the Committee shall adopt
procedures, as it deems appropriate, in order to avoid double counting. Any
Shares that are delivered by the Company, and any Awards that are granted by, or
become obligations of, the Company through the assumption by the Company or an
Affiliate of, or in substitution for, outstanding awards previously granted by
an acquired company, shall not be counted against the Shares available for
granting Awards under this Plan;

 

7



--------------------------------------------------------------------------------

  (C) notwithstanding anything herein to the contrary, any Shares subject to
Awards under this Plan or the 2009 Plan that terminate by expiration,
forfeiture, cancellation, or otherwise without the issuance of such Shares, are
settled in cash in lieu of Shares, or are exchanged with the Committee’s
permission, prior to the issuance of Shares, for Awards not involving Shares,
shall be available for grant under this Plan. Shares subject to an Award under
this Plan or the 2009 Plan may not be made available for issuance under the Plan
if such Shares are: (x) Shares that were subject to an Option or a Share-settled
Stock Appreciation Right and were not issued on the net settlement or net
exercise of such Option or Stock Appreciation Right, (y) Shares delivered to or
withheld by the Company to pay the exercise price or the withholding taxes under
Options or Stock Appreciation Rights, or (z) Shares repurchased on the open
market with the proceeds of an Option exercise; and

 

  (D) Shares subject to Awards that qualify as inducement grants under Nasdaq
Listing Rule 5635 or its successor shall not be counted against the Shares
available for granting Awards under this Plan nor shall they be counted for
purposes of applying the limits set forth in Section 4(a).

 

  (iii) SOURCES OF SHARES DELIVERABLE UNDER AWARDS. The Shares to be issued,
transferred, and/or sold under the Plan shall be made available from authorized
and unissued Shares or from the Company’s treasury shares.

 

  (b) ADJUSTMENTS.

 

  (i) In the event that the Committee determines that any dividend or other
distribution (whether in the form of cash, Shares, or other securities),
recapitalization, stock split, reverse stock split, reorganization, merger,
consolidation, split-up, spin-off, combination, repurchase, or exchange of
Shares or other securities of the Company, issuance of warrants or other rights
to purchase Shares or other securities of the Company, or other similar
corporate transaction or event constitutes an equity restructuring transaction,
as that term is defined in Accounting Standards Codification Topic 718 (or any
successor thereto) or otherwise affects the Shares, then the Committee may
adjust the following in a manner that is determined by the Committee to be
appropriate in order to prevent dilution or enlargement of the benefits or
potential benefits intended to be made available under the Plan:

 

  (A) the number and type of Shares or other securities which thereafter may be
made the subject of Awards including the limit specified in Section 4(a)(i);

 

  (B) the number and type of Shares or other securities subject to outstanding
Awards;

 

  (C) the grant, purchase, or exercise price with respect to any Award, or, if
deemed appropriate, make provision for a cash payment to the holder of an
outstanding Award; and

 

  (D) other value determinations applicable to outstanding Awards.

provided, however, in each case, that with respect to Awards of Incentive Stock
Options no such adjustment shall be authorized to the extent that such authority
would cause the Plan to violate Section 422(b)(1) of the Code or any successor
provision thereto; and provided further, however, that the number of Shares
subject to any Award denominated in Shares shall always be a whole number.

 

8



--------------------------------------------------------------------------------

  (ii) ADJUSTMENTS OF AWARDS ON CERTAIN ACQUISITIONS. In the event that a
company acquired by the Company or any Affiliate or with which the Company or
any Affiliate combines has shares available under a pre-existing plan approved
by its shareholders and not adopted in contemplation of such acquisition or
combination, the shares available for grant pursuant to the terms of such
pre-existing plan (as adjusted, to the extent appropriate, using the exchange
ratio or other formula used in such transaction to determine the consideration
payable to the holders of common stock of such acquired company) may be used for
similar Awards under the Plan and shall not reduce the Shares authorized for
issuance or transfer under the Plan; provided that Awards using such available
shares shall not be made after the date awards or grants could have been made
under the terms of the pre-existing plan, absent the acquisition or combination,
and shall only be made to individuals who were not Employees or Directors prior
to such acquisition or combination.

 

  (iii) ADJUSTMENTS OF AWARDS ON THE OCCURRENCE OF CERTAIN UNUSUAL OR
NONRECURRING EVENTS. The Committee is authorized to make adjustments in the
terms and conditions of, and the criteria included in, Awards in recognition of
unusual or nonrecurring events affecting the Company, or the financial
statements of the Company, or of changes in Applicable Law or accounting
principles, whenever the Committee determines that such adjustments are
appropriate in order to prevent dilution or enlargement of the benefits or
potential benefits to be made available under the Plan.

 

  (c) NON-EMPLOYEE DIRECTOR LIMITS. Notwithstanding anything to the contrary
herein, no non-Employee Director shall receive in excess of $600,000 of
compensation in any calendar year, determined by adding (i) all cash
compensation to such non-Employee Director and (ii) the Fair Market Value of all
Awards granted to such non-Employee Director in such calendar year, based on the
Fair Market Value of such Awards on the Grant Date (as determined in a manner
consistent with that used for non-Employee Director compensation for proxy
statement disclosure purposes in the year in which the Award occurs); provided,
however, the Board may make exceptions to this limit for individual non-Employee
Directors in extraordinary circumstances, so long as this paragraph would not be
violated if the $600,000 figure were instead $750,000, as the Board may
determine in its sole discretion, provided that the non-Employee Director
receiving such additional compensation may not participate in the decision to
award such compensation or in other contemporaneous compensation decisions
involving non-Employee Directors.

 

SECTION 5. ELIGIBILITY

Any Eligible Person is eligible to be designated a Participant. The Committee
shall determine which Eligible Persons may receive Awards. If the Committee does
not determine that an Eligible Person is to receive a specific Award, he or she
shall not be entitled to any such Award. Each Award shall be evidenced by an
Award Agreement that: sets forth the Grant Date and all other terms and
conditions of the Award; is signed on behalf of the Company; and (unless waived
by the Committee) is signed by the Eligible Person in acceptance of the Award.
The grant of an Award shall not obligate the Company or any Affiliate to
continue the employment or service of any Eligible Person, or to provide any
future Awards or other remuneration at any time thereafter.

 

SECTION 6. AWARDS

 

  (a) OPTIONS. The Committee is authorized to grant Options to Participants with
the following terms and conditions and with such additional terms and conditions
not inconsistent with the provisions of the Plan, as the Committee shall
determine:

 

  (i) EXERCISE PRICE. The purchase price per Share purchasable under an Option
shall be determined by the Committee; provided, however, and except as provided
in Section 4(b), that such purchase price shall not

 

9



--------------------------------------------------------------------------------

  be less than (A) 100% of the Fair Market Value of a Share on the date of grant
of such Option or (B) if the Person to whom an Incentive Stock Option is granted
is a 10% Shareholder on the date of grant, the exercise price shall be not less
than 110% of the Fair Market Value on the date the Incentive Stock Option is
granted. However, an Incentive Stock Option may be granted with an exercise
price lower than that set forth in the preceding sentence if such Incentive
Stock Option is granted pursuant to an assumption or substitution for another
option in a manner satisfying the provisions of Section 424 of the Code or if
the Award is designated as a “Section 409A Award” and has either a fixed
exercise date or a fixed delivery date.

 

  (ii) OPTION TERM. The term of each Option shall not exceed ten (10) years from
the date of grant; provided, however, that with respect to Incentive Stock
Options issued to 10% Shareholders, the term of each such Option shall not
exceed five (5) years from the date it is granted.

 

  (iii) TIME AND METHOD OF EXERCISE. The Committee shall establish in the
applicable Award Agreement the time or times at which an Option may be exercised
in whole or in part, and the method or methods by which, and the form or forms,
including, without limitation, cash, Shares, or other Awards, or any combination
thereof, having a Fair Market Value on the exercise date equal to the relevant
exercise price, in which, payment of the exercise price with respect thereto may
be made or deemed to have been made. The Company shall not be required to
deliver Shares pursuant to the exercise of an Option and the Option will be
deemed unexercised until the Company has received sufficient funds or value to
cover the full exercise price due and all applicable withholding obligations.
The Committee may in its sole discretion set forth in an Award Agreement that a
Participant may exercise an unvested Option, in which case the Shares then
issued shall be restricted Shares having the same vesting restrictions as the
unvested Option.

 

  (iv) TERMINATION OF CONTINUOUS SERVICE. The Committee may set forth in the
applicable Award Agreement, or a severance agreement, employment agreement,
service agreement or severance plan, the terms and conditions by which an Option
is exercisable, if at all, after the date of a Participant’s termination of
Continuous Service. The Committee may waive or modify these provisions at any
time. To the extent that a Participant is not entitled to exercise an Option on
the date of a Participant’s termination of Continuous Service, or if the
Participant (or other Person entitled to exercise the Option) does not exercise
the Option within the time and as specified in the Award Agreement or below (as
applicable), the Option shall terminate. Notwithstanding the foregoing, if the
Company has a contingent contractual obligation to provide for accelerated
vesting or extended exercisability after termination of a Participant’s
Continuous Service, such Options shall not terminate at the time they otherwise
would terminate but instead shall remain outstanding, but unexercisable, until
the maximum contractual time for determining whether such contingency will
occur, and terminate at such time if the contingency has not then occurred;
provided that no such extension shall cause an Option to be exercisable after
the 10-year anniversary of its Grant Date or the date such Option otherwise
would have terminated had the Participant remained in Continuous Service.

 

10



--------------------------------------------------------------------------------

Subject to the preceding paragraph and Section 6(a)(vi) and to the extent an
Award Agreement, or a severance agreement, employment agreement, service
agreement or severance plan, does not otherwise specify the terms and conditions
on which an Option shall terminate when a Participant terminates Continuous
Service, the following provisions apply:

 

Reason for Terminating Continuous Service

  

Option Termination Date

(I) By the Company for Cause, or what would have been Cause if the Company had
known all of the relevant facts, or due to Participant’s material breach of his
or her unexpired employment agreement or independent contractor agreement with
the Company.    All Options, whether or not vested, shall immediately expire
effective on the date of termination of the Participant’s Continuous Service, or
when Cause first existed if earlier. (II) Retirement of the Participant.    All
unvested Options shall immediately expire effective on the date of termination
of the Participant’s Continuous Service. All vested and unexercised Options
shall expire six (6) months after the date of termination of the Participant’s
Continuous Service. (III) Disability or Death of the Participant during
Continuous Service (in either case unless Reason I applies).    All unvested
Options shall immediately expire effective as of the date of termination of the
Participant’s Continuous Service, and all vested and unexercised Options shall
expire 12 months after such termination. (IV) Any other reason.    All unvested
Options shall immediately expire effective on the date of termination of the
Participant’s Continuous Service. All vested Options, to the extent unexercised,
shall expire effective 90 days after the date of termination of the
Participant’s Continuous Service.

 

  (v) BLACKOUT PERIODS. If there is a blackout period (whether under the
Company’s insider trading policy, Applicable Law, or a Committee-imposed
blackout period) that prohibits buying or selling Shares during any part of the
ten (10) day period before an Option expires (as described above), the Option
exercise period shall be extended until ten (10) days beyond the end of the
blackout period. Notwithstanding anything to the contrary in this Plan or any
Award Agreement, no Option can be exercised beyond the later of the date its
original term expires as set forth in the Award Agreement, the date on which the
Option otherwise would become unexercisable, or the ten-year anniversary of its
Grant Date.

 

  (vi) COMPANY CANCELLATION RIGHT. Subject to Applicable Law, if the Fair Market
Value for Shares subject to any Option is more than 50% below their exercise
price for more than 90 consecutive business days, the Committee unilaterally may
declare the Option terminated, effective on the date the Committee provides
written notice to the Option holder. The Committee may take such action with
respect to any or all Options granted under the Plan and with respect to any
individual Option holder or class(es) of Option holders.

 

  (vii)

NON-EXEMPT EMPLOYEES. An Option granted to an Employee who is non-exempt for
purposes of the Fair Labor Standards Act of 1938, as amended, will not be first
exercisable for any Shares until at least six (6) months after the Grant Date of
the Option (although the Award may vest prior to such date). Notwithstanding the
foregoing, consistent with the provisions of the Worker Economic Opportunity
Act, the vested portion of any Options may be exercised earlier than six
(6) months after

 

11



--------------------------------------------------------------------------------

  the Grant Date: (A) if the non-exempt Employee dies or suffers a Disability;
(B) in connection with a corporate transaction in which the Option is not
assumed, continued, or substituted; (C) on a Change in Control; or (D) on the
Participant’s retirement (as may be defined in the Participant’s Award Agreement
or other agreement with the Company, or, if no such definition, in accordance
with the Company’s then current employment policies and guidelines). The
foregoing provision is intended to operate so that any income derived by a
non-exempt Employee in connection with the exercise or vesting of an Option will
be exempt from his or her regular rate of pay.

 

  (viii) INCENTIVE STOCK OPTIONS. By law, only Employees are eligible to receive
Incentive Stock Options. The terms of any Incentive Stock Option granted under
the Plan shall be designed to comply in all respects with the provisions of
Section 422 of the Code, or any successor provision thereto, and any regulations
promulgated thereunder. Notwithstanding anything in this Section 6(a) to the
contrary, Options designated as Incentive Stock Options shall not be eligible
for treatment under the Code as Incentive Stock Options (and will be deemed to
be Non-Qualified Stock Options) to the extent that either (A) the aggregate Fair
Market Value of Shares (determined as of the time of grant) with respect to
which such Options are exercisable for the first time by the Participant during
any calendar year (under all plans of the Company and any subsidiary) exceeds
$100,000, taking Options into account in the order in which they were granted,
or (B) such Options otherwise remain exercisable but are not exercised within
three (C) months of termination of Continuous Service (or such other period of
time provided in Section 422 of the Code).

 

  (ix) NO RELOAD OPTIONS. No Option shall include terms entitling the
Participant to a grant of Options or Stock Appreciation Rights on exercise of
the Option.

 

  (b) STOCK APPRECIATION RIGHTS. The Committee is hereby authorized to grant
Stock Appreciation Rights to Participants. Subject to the terms of the Plan and
any applicable Award Agreement, a Stock Appreciation Right granted under the
Plan shall confer on the holder thereof a right to receive, on exercise thereof,
the excess of (i) the Fair Market Value of one Share on the date of exercise
over (ii) the grant price of the right as specified by the Committee.

 

  (i) GRANT PRICE. The grant price shall be determined by the Committee,
provided, however, and except as provided in Section 4(b), that such price shall
not be less than 100% of the Fair Market Value of one Share on the date of grant
of the Stock Appreciation Right, except that if a Stock Appreciation Right is at
any time granted in tandem with an Option, the grant price of the Stock
Appreciation Right shall not be less than the exercise price of such Option.

 

  (ii) TERM. The term of each Stock Appreciation Right shall not exceed ten
(10) years from the date of grant.

 

  (iii) OTHER RULES. The rules of Sections 6(a)(iii) – 6(a)(ix) shall apply to
Stock Appreciation Rights as if the Award were an Option.

 

  (c) RESTRICTED STOCK AND RESTRICTED STOCK UNITS.

 

  (i) ISSUANCE. The Committee is hereby authorized to grant Awards of Restricted
Stock and Restricted Stock Units to Participants.

 

12



--------------------------------------------------------------------------------

  (ii) RESTRICTIONS. Shares of Restricted Stock and Restricted Stock Units shall
be subject to such restrictions as the Committee may establish in the applicable
Award Agreement (including, without limitation, any limitation on the right to
vote a Share of Restricted Stock or the right to receive any dividend or other
right), which restrictions may lapse separately or in combination at such time
or times, in such installments or otherwise, as the Committee may deem
appropriate. Unrestricted Shares, evidenced in such manner as the Committee
shall deem appropriate, shall be delivered to the holder of Restricted Stock
promptly after such restrictions have lapsed. Subject to Applicable Law, the
Committee may make Awards of Restricted Stock and Restricted Stock Units with or
without the requirement for payment of cash or other consideration.

 

  (iii) REGISTRATION. Any Restricted Stock or Restricted Stock Units granted
under the Plan may be evidenced in such manner as the Committee may deem
appropriate, including, without limitation, book-entry registration or issuance
of a stock certificate or certificates. In the event any stock certificate is
issued in respect of Shares of Restricted Stock granted under the Plan, such
certificate shall be registered in the name of the Participant and shall bear an
appropriate legend referring to the terms, conditions, and restrictions
applicable to such Restricted Stock.

 

  (iv) FORFEITURE. On termination of Continuous Service during the applicable
restriction period, except as otherwise determined by the Committee, all Shares
of Restricted Stock and all Restricted Stock Units still, in either case,
subject to restriction shall be forfeited and, to the extent applicable,
reacquired by the Company. However, if the Participant paid cash or other
consideration for Restricted Stock that is so forfeited, the Company shall
return to the Participant the lower of the Fair Market Value of the Shares on
the date of forfeiture or their original purchase price, to the extent set forth
in an Award Agreement or required by Applicable Law.

 

  (d) PERFORMANCE AWARDS. The Committee is hereby authorized to grant
Performance Awards to Participants. Performance Awards include arrangements
under which the grant, issuance, retention, vesting and/or transferability of
any Award are subject to Performance Criteria and such additional conditions or
terms as the Committee may designate. Subject to the terms of the Plan and any
applicable Award Agreement, a Performance Award granted under the Plan:

 

  (i) may be denominated or payable in cash, Shares (including, without
limitation, Restricted Stock), other securities, or other Awards; and

 

  (ii) shall confer on the holder thereof rights valued as determined by the
Committee and payable to, or exercisable by, the holder of the Performance
Award, in whole or in part, on the achievement of such performance goals during
such Performance Periods as the Committee shall establish.

 

  (iii) AMENDING PERFORMANCE CONDITIONS. After a Performance Award has been
granted, the Committee may, if it determines appropriate, amend any Performance
Criteria, at its sole and absolute discretion.

 

  (iv) SATISFACTION OF PERFORMANCE GOALS. If, as a result of the applicable
Performance Criteria being met, a Performance Award becomes vested and/or
exercisable in respect of some, but not all of the number of Shares underlying
such Award, which did not become vested and exercisable by the end of the
Performance Period, such Performance Award shall thereupon lapse and cease to be
exercisable in respect of the balance of the Shares which did not vest and/or
become exercisable by the end of the Performance Period.

 

13



--------------------------------------------------------------------------------

  (e) DIVIDEND EQUIVALENTS. The Committee is hereby authorized to grant to
Participants Awards (other than Options and Stock Appreciation Rights) under
which the holders thereof shall be entitled to receive payments equivalent to
dividends or interest with respect to a number of Shares determined by the
Committee, and the Committee may provide that such amounts (if any) shall be
deemed to have been reinvested in additional Shares or otherwise reinvested.
Subject to the terms of the Plan and any applicable Award Agreement, such Awards
may have such terms and conditions as the Committee shall determine.

 

  (f) OTHER STOCK-BASED AWARDS. The Committee is authorized to grant to
Participants such other Awards that are denominated or payable in, valued in
whole or in part by reference to, or otherwise based on or related to, Shares
(including, without limitation, securities convertible into Shares), as are
deemed by the Committee to be consistent with the purposes of the Plan,
provided, however, that such grants must comply with Applicable Law. Subject to
the terms of the Plan and any applicable Award Agreement, the Committee shall
determine the terms and conditions of such Awards. Shares or other securities
delivered pursuant to a purchase right granted under this Section 6(f) shall be
purchased for such consideration, as the Committee shall determine, the value of
which consideration, as established by the Committee, and except as provided in
Section 4(b), shall not be less than the Fair Market Value of such Shares or
other securities as of the date such purchase right is granted.

 

  (g) GENERAL.

 

  (i) NO CASH CONSIDERATION FOR AWARDS. Awards shall be granted for no cash
consideration or for such cash consideration as may be required by Applicable
Law or determined by the Committee; however, Participants may be required to pay
any amount the Committee determines in connection with Awards not inconsistent
with the terms of this Plan.

 

  (ii) AWARDS MAY BE GRANTED SEPARATELY OR TOGETHER. Awards may, in the
discretion of the Committee, be granted either alone or in addition to, in
tandem with, or in substitution for any other Award or any award granted under
any other plan of the Company or any Affiliate.

 

  (iii) FORMS OF PAYMENT UNDER AWARDS. Subject to the terms of the Plan and of
any applicable Award Agreement, payments or transfers to be made by the Company
or an Affiliate on the grant, exercise, or payment of an Award may be made in
such form or forms as the Committee shall determine, including, without
limitation, cash, Shares, rights in or to Shares issuable under the Award or
other Awards, other securities, or other Awards, or any combination thereof, and
may be made in a single payment or transfer, in installments, or on a deferred
basis, in each case in accordance with rules and procedures established by the
Committee. Such rules and procedures may include, without limitation, provisions
for the payment or crediting of reasonable interest on installment or deferred
payments or the grant or crediting of Dividend Equivalents in respect of
installment or deferred payments.

 

  (iv)

LIMITS ON TRANSFER OF AWARDS. Except as provided by the Committee, no Award and
no right under any such Award, shall be assignable, alienable, saleable, or
transferable by a Participant otherwise than by will or by the laws of descent
and distribution provided, however, that, if so determined by the Committee, a
Participant may, in the manner established by the Committee, designate a
beneficiary or beneficiaries to exercise the rights of the Participant with
respect to any

 

14



--------------------------------------------------------------------------------

  Award on the death of the Participant. Each Award, and each right under any
Award, shall be exercisable, during the Participant’s lifetime, only by the
Participant or, if permissible under Applicable Law, by the Participant’s
guardian or legal representative. No Award and no right under any such Award,
may be pledged, alienated, attached, or otherwise encumbered, and any purported
pledge, alienation, attachment, or encumbrance thereof shall be void and
unenforceable against the Company or any Affiliate.

 

  (v) CONDITIONS AND RESTRICTIONS ON SECURITIES SUBJECT TO AWARDS. The Committee
may provide that the Shares issued on exercise of an Option or Stock
Appreciation Right or otherwise subject to or issued under an Award shall be
subject to such further agreements, restrictions, conditions or limitations as
the Committee in its discretion may specify prior to the exercise of such Option
or Stock Appreciation Right or the grant, vesting or settlement of such Award,
including without limitation, conditions on vesting or transferability and
forfeiture or repurchase provisions or provisions on payment of taxes arising in
connection with an Award. Without limiting the foregoing, such restrictions may
address the timing and manner of any re-sales by the Participant or other
subsequent transfers by the Participant of any Shares issued under an Award,
including without limitation: (A) restrictions under an insider trading policy
or pursuant to Applicable Law, (B) restrictions designed to delay and/or
coordinate the timing and manner of sales by Participant and holders of other
Company equity compensation arrangements, (C) restrictions as to the use of a
specified brokerage firm for such re-sales or other transfers and (D) provisions
requiring Shares to be sold on the open market or to the Company in order to
satisfy tax withholding or other obligations. The Committee shall include in any
Award Agreement any claw back or forfeiture provisions required by Applicable
Law. The Committee also may include in any Award Agreement provisions providing
for forfeiture of the Award or requiring the Participant to return the Shares
underlying the Award to the Company in the event the Participant engages in
specified behavior that is adverse to the Company’s interests, including after
termination of his or her service relationship with the Company, such as for
competing with the Company, soliciting its Employees, or breaching a written
agreement with the Company.

 

  (vi) SHARE CERTIFICATES. All Shares or other securities delivered under the
Plan pursuant to any Award or the exercise thereof shall be subject to such stop
transfer orders and other restrictions as the Committee may deem advisable under
the Plan or the rules, regulations, and other requirements of the Securities and
Exchange Commission, any stock exchange on which such Shares or other securities
are then listed, and any applicable federal, state, or local securities laws,
and the Committee may cause a legend or legends to be put on any such
certificates to make appropriate reference to such restrictions.

 

SECTION 7. AMENDMENT AND TERMINATION

The Plan shall terminate on the 10-year anniversary of its approval by the
Board, but no such termination shall affect any outstanding grants under the
Plan. Except to the extent prohibited by Applicable Law and unless otherwise
expressly provided in an Award Agreement or in the Plan:

 

  (a)

AMENDMENTS TO THE PLAN. The Board may amend, alter, suspend, discontinue, or
terminate the Plan, in whole or in part; provided, however, that without the
prior approval of the Company’s shareholders, no material amendment shall be
made if shareholder approval is required by Applicable Law; and provided,
further, that, notwithstanding any other provision of the Plan or any Award
Agreement, no such amendment,

 

15



--------------------------------------------------------------------------------

  alteration, suspension, discontinuation, or termination shall be made without
the approval of the shareholders of the Company that would:

 

  (i) increase the total number of Shares available for Awards under the Plan,
except as provided in Section 4 hereof;

 

  (ii) materially expand the class of Eligible Persons under the Plan,
materially increase the benefits accruing to Participants under the Plan,
materially extend the term of the Plan with respect to Share-based Awards, or
expand the types of Share-based Awards available for issuance under the Plan; or

 

  (iii) except as provided in Section 4(b), permit Options, Stock Appreciation
Rights, or other Stock-Based Awards encompassing rights to purchase Shares to be
repriced, replaced, or regranted through cancellation, or by lowering the
exercise price of a previously granted Option or the grant price of a previously
granted Stock Appreciation Right, or the purchase price of a previously granted
Other Stock-Based Award.

 

  (b) AMENDMENTS TO AWARDS. The Committee may waive any conditions or rights
under, amend any terms of, or amend, alter, suspend, discontinue, or terminate,
any Awards theretofore granted, prospectively or retroactively. No such
amendment or alteration shall be made which would impair the rights of any
Participant, without such Participant’s consent, under any Award theretofore
granted, provided that no such consent shall be required with respect to any
amendment or alteration if the Committee determines in its sole discretion that
such amendment or alteration either (i) is required or advisable in order for
the Company, the Plan or the Award to satisfy or conform to Applicable Law or to
meet the requirements of any accounting standard, or (ii) is not reasonably
likely to significantly diminish the benefits provided under such Award.

 

SECTION 8. GENERAL PROVISIONS

 

  (a) NO RIGHTS TO AWARDS. No Eligible Person, Participant or other Person shall
have any claim to be granted any Award under the Plan, or, having been selected
to receive an Award under this Plan, to be selected to receive a future Award,
and further there is no obligation for uniformity of treatment of Eligible
Persons, Participants, or holders or beneficiaries of Awards under the Plan. The
terms and conditions of Awards need not be the same with respect to each
recipient.

 

  (b) WITHHOLDING. The Company or any Affiliate shall be authorized to withhold
from any Award granted or any payment due or transfer made under any Award or
under the Plan the amount (in cash, Shares, other securities, or other Awards)
of withholding taxes due in respect of an Award, its exercise, or any payment or
transfer under such Award or under the Plan and to take such other action as may
be necessary in the opinion of the Company or Affiliate to satisfy statutory
withholding obligations for the payment of such taxes. Notwithstanding any
provision of this Plan or an Award Agreement to the contrary, Participants are
solely responsible and liable for the satisfaction of all taxes and penalties
that may arise in connection with Awards, and neither the Company, nor any
Affiliate, nor any of their employees, directors, or agents, shall have any duty
or obligation to mitigate, minimize, indemnify, or to otherwise hold any
Participant harmless from any or all of such tax consequences. The Company’s
obligation to deliver Shares (or to pay cash or other consideration) to
Participants pursuant to Awards is at all times subject to such Participant’s
prior or coincident satisfaction of all withholding taxes.

 

16



--------------------------------------------------------------------------------

  (c) NO LIMIT ON OTHER COMPENSATION ARRANGEMENTS. Nothing contained in the Plan
shall prevent the Company or any Affiliate from adopting or continuing in effect
other or additional compensation arrangements, and such arrangements may be
either generally applicable or applicable only in specific cases.

 

  (d) NO RIGHT TO EMPLOYMENT. The grant of an Award shall not constitute an
employment contract nor be construed as giving a Participant the right to be
retained in the employ of the Company or any Affiliate. Further, the Company or
an Affiliate may at any time dismiss a Participant from employment, free from
any liability, or any claim under the Plan, unless otherwise expressly provided
in the Plan or in any Award Agreement.

 

  (e) GOVERNING LAW. The validity, construction, and effect of the Plan and any
rules and regulations relating to the Plan shall be determined in accordance
with the laws of the State of Delaware and applicable Federal law without regard
to conflict of law.

 

  (f) SEVERABILITY. If any provision of the Plan or any Award is or becomes or
is deemed to be invalid, illegal, or unenforceable in any jurisdiction, or as to
any Person or Award, or would disqualify the Plan or any Award under any law
deemed applicable by the Committee, such provision shall be construed or deemed
amended to conform to Applicable Law, or if it cannot be so construed or deemed
amended without, in the determination of the Committee, materially altering the
intent of the Plan or the Award, such provision shall be stricken as to such
jurisdiction, Person, or Award, and the remainder of the Plan and any such Award
shall remain in full force and effect.

 

  (g) NO TRUST OR FUND CREATED. Neither the Plan nor any Award shall create or
be construed to create a trust or separate fund of any kind or a fiduciary
relationship between the Company or any Affiliate and a Participant or any other
Person. To the extent that any Person acquires a right to receive payments from
the Company or any Affiliate pursuant to an Award, such right shall be no
greater than the right of any unsecured general creditor of the Company or any
Affiliate.

 

  (h) NO FRACTIONAL SHARES. No fractional Shares shall be issued or delivered
pursuant to the Plan or any Award, and the Committee shall determine whether
cash, or other securities shall be paid or transferred in lieu of any fractional
Shares, or whether such fractional Shares or any rights thereto shall be
canceled, terminated, or otherwise eliminated.

 

  (i) HEADINGS. Headings are given to the Sections and subsections of the Plan
solely as a convenience to facilitate reference. Such headings shall not be
deemed in any way material or relevant to the construction or interpretation of
the Plan or any provision thereof.

 

  (j)

COMPLIANCE WITH THE CODE. Except to the extent specifically provided otherwise
by the Committee, Awards under the Plan are intended to satisfy the requirements
of Section 409A of the Code so as to avoid the imposition of any additional
taxes or penalties under Section 409A of the Code. If the Committee determines
that an Award, Award Agreement, payment, distribution, deferral election,
transaction or any other action or arrangement contemplated by the provisions of
the Plan would, if undertaken, cause a Participant to become subject to any
additional taxes or other penalties under Section 409A of the Code, or adverse
tax consequences under another Code provision, then unless the Committee
specifically provides otherwise, such Award, Award Agreement, payment,
distribution, deferral election, transaction or other action or arrangement
shall not be given effect to the extent it causes such result and the related
provisions of the Plan and/or Award Agreement will be deemed modified, or, if
necessary, suspended in order to comply with the requirements of Section 409A of
the Code or another Code provision to the extent determined appropriate by the
Committee, in each case

 

17



--------------------------------------------------------------------------------

  without the consent of or notice to the Participant. Notwithstanding the
foregoing or any provision of the Plan or an Award Agreement to the contrary,
Participants shall be solely responsible for the satisfaction of any taxes or
interest or other consequence, that may arise pursuant to Awards (including
taxes arising under Code Section 409A), and neither the Company nor the
Committee nor anyone other than the Participant, his or her estate or
beneficiaries, shall have any obligation whatsoever to pay such taxes or
interest or to otherwise indemnify or hold any Participant harmless from any or
all of such taxes.

 

  (k) NO REPRESENTATIONS OR COVENANTS WITH RESPECT TO TAX QUALIFICATION.
Although the Company may endeavor to (i) qualify an Award for favorable U.S. or
foreign tax treatment or (ii) avoid adverse tax treatment, the Company makes no
representation to that effect and expressly disavows any covenant to maintain
favorable or avoid unfavorable tax treatment. The Company shall be unconstrained
in its corporate activities without regard to the potential negative tax impact
on holders of Awards under the Plan.

 

  (l) AWARDS TO NON-U.S. EMPLOYEES. The Committee shall have the power and
authority to determine which Affiliates shall be covered by this Plan and which
employees outside the U.S. shall be eligible to participate in the Plan. The
Committee may adopt, amend or rescind rules, procedures or sub-plans relating to
the operation and administration of the Plan to accommodate the specific
requirements of local laws, procedures, and practices. Without limiting the
generality of the foregoing, the Committee is specifically authorized to adopt
rules, procedures and sub-plans with provisions that limit or modify rights on
death, Disability or Retirement or on termination of Continuous Service;
available methods of exercise or settlement of an Award; payment of income,
social insurance contributions and payroll taxes; and the withholding procedures
and handling of any stock certificates or other indicia of ownership which vary
with local requirements. The Committee may also adopt rules, procedures or
sub-plans applicable to particular Affiliates or locations.

 

  (m)

DATA PRIVACY. As a condition of receipt of any Award, each Participant
explicitly and unambiguously consents to the collection, use, and transfer, in
electronic or other form, of personal data as described in this section by and
among, as applicable, the Company and its Affiliates for the exclusive purpose
of implementing, administering, and managing this Plan and Awards and the
Participant’s participation in this Plan. In furtherance of such implementation,
administration, and management, the Company and its Affiliates may hold certain
personal information about a Participant with respect to one or more Awards
under the Plan, including, but not limited to, the Participant’s name, home
address, telephone number, date of birth, social security or insurance number or
other identification number, salary, nationality, job title(s), information
regarding any securities of the Company or any of its Affiliates, and details of
all Awards (the “Data”). In addition to transferring the Data amongst themselves
as necessary for the purpose of implementation, administration, and management
of this Plan and Awards and the Participant’s participation in this Plan, the
Company and its Affiliates each may transfer the Data to any third parties
assisting the Company in the implementation, administration, and management of
this Plan and Awards and the Participant’s participation in this Plan.
Recipients of the Data may be located in the Participant’s country or elsewhere,
and the Participant’s country and any given recipient’s country may have
different data privacy laws and protections. By accepting an Award, each
Participant authorizes such recipients to receive, possess, use, retain, and
transfer the Data, in electronic or other form, for the purposes of assisting
the Company in the implementation, administration, and management of this Plan
and Awards and the Participant’s participation in this Plan, including any
requisite transfer of such Data as may be required to a broker or other third
party with whom the Company or the Participant may elect to deposit any Shares.
A Participant may, at any time, view the Data held by the Company with respect
to such Participant,

 

18



--------------------------------------------------------------------------------

  request additional information about the storage and processing of the Data
with respect to such Participant, recommend any necessary corrections to the
Data with respect to the Participant, or refuse or withdraw the consents herein
in writing, in any case without cost, by contacting such Participant’s local
human resources representative. The Company may cancel the Participant’s
eligibility to participate in this Plan, and in the Committee’s discretion, the
Participant may forfeit any outstanding Awards if the Participant refuses or
withdraws the consents described herein. For more information on the
consequences of refusal to consent or withdrawal of consent, Participants may
contact their local human resources representative.

 

  (n) NO DUTY TO NOTIFY. The Company shall have no duty or obligation to any
Participant to advise such holder as to the time or manner of exercising an
Award. Furthermore, the Company shall have no duty or obligation to warn or
otherwise advise such holder of a pending termination or expiration of an Award
or a possible period in which the Award may not be exercised.

 

  (o) COMPLIANCE WITH LAWS. The granting of Awards and the issuance of Shares
under the Plan shall be subject to all Applicable Law. The Company shall have no
obligation to issue or deliver evidence of title for Shares issued under the
Plan prior to:

 

  (i) obtaining any approvals from governmental agencies that the Company
determines are necessary or advisable; and

 

  (ii) completion of any registration or other qualification of the Shares under
any applicable national or foreign law or ruling of any governmental body that
the Company determines to be necessary or advisable or at a time when any such
registration or qualification is not current, has been suspended or otherwise
has ceased to be effective.

The inability or impracticability of the Company to obtain or maintain authority
from any regulatory body having jurisdiction, which authority is deemed by the
Company’s counsel to be necessary to the lawful issuance and sale of any Shares
hereunder, shall relieve the Company of any liability in respect of the failure
to issue or sell such Shares as to which such requisite authority shall not have
been obtained. Notwithstanding anything to the contrary herein or in any Award
Agreement, the Committee shall have the absolute discretion to impose a
“blackout” period on the exercise of any Option or Stock Appreciation Right, as
well as the settlement of any Award, with respect to any or all Participants to
the extent the Committee determines that doing so is desirable or required to
comply with applicable securities laws.

 

SECTION 9. EFFECTIVE DATE OF THE PLAN

The Plan shall be effective as of the date of its approval by the shareholders
of the Company.

 

19